 8:17-cr-00262-JMG-MDN Doc # 187 Filed: 07/08/20 Page 1 of 1 - Page ID # 469



              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                 Plaintiff,                           8:17CR262
     vs.
                                                       ORDER
BRANDON CARR,

                 Defendant.


     IT IS ORDERED that:

     1.    The defendant's Unopposed Motion to              Continue    Final
           Dispositional Hearing (filing 186) is granted.

     2.    Defendant Brandon Carr’s violation of supervised release hearing
           is continued to October 15, 2020, at 10:30 a.m., before the
           undersigned United States District Judge, in Courtroom No. 1,
           Roman L. Hruska Federal Courthouse, 111 South 18th Plaza,
           Omaha, Nebraska. The defendant shall be present at the hearing.

     Dated this 8th day of July, 2020.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
